PER CURIAM.
Joanna Barkley has filed a pro se petition seeking a belated appeal of her convictions imposed in fourteen separate court cases, alleging that her defense counsel never advised her of the right to appeal. However, the petition does not comply with rule 9.141(c)(3) of the Florida Rules of Appellate Procedure because it was not made under oath. Accordingly, the petition is dismissed without prejudice to the filing of a petition which is in compliance with the rule.
DISMISSED without prejudice.
PLEUS, C.J., PALMER, and TORPY, JJ., concur.